LARSON, Senior District Judge,
concurring and dissenting.
I agree with the majority that Meis has no constitutional right to the specific documents he seeks which explain prison programs. I respectfully dissent from the majority’s holding that Meis has no standing to request access to other documents maintained by Nebraska state prison authorities which set rules of behavior for prisoners and which authorize prison officials to give orders which inmates must follow. I believe Meis has shown more than an abstract interest in these documents, see Ramer v. Saxbe, 522 F.2d 695, 700-03 (D.C.Cir.1975), and I would affirm the District Court’s opinion in all respects.